ORDER
SAFFELS, District Judge.
On September 30,1988, the Tenth Circuit Court of appeals affirmed this court’s earlier denial of summary judgment in this case. 858 F.2d 610. The Tenth Circuit panel, however, affirmed the decision based on different reasoning than this court used in the earlier decision. The panel held that the 180 day limitation period was equitably estopped because the later filing plaintiffs were misled by the Equal Employment Opportunity Commission, a federal agency, about the timeliness of their filing of an age discrimination charge.
The court now incorporates the Tenth Circuit’s reasoning into the June 19, 1986, order denying defendant’s motion for summary judgment.
IT IS SO ORDERED.